IN THE SUPREME COURT OF THE STATE OF DELAWARE

 ROBERT PURYEAR,                        §
                                        §   No. 40, 2018
       Defendant Below-                 §
       Appellant,                       §
                                        §
       v.                               §   Court Below—Superior Court
                                        §   of the State of Delaware
 STATE OF DELAWARE,                     §
                                        §   Cr. ID 1410020161 (K)
       Plaintiff Below-                 §
       Appellee.                        §

                          Submitted: March 8, 2018
                           Decided: May 15, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      After careful consideration of the appellant’s opening brief, the State’s

motion to affirm, and the record on appeal, we conclude that the judgment below

should be affirmed on the basis of the Superior Court’s decision adopting the

Commissioner’s well-reasoned report dated September 20, 2017. There is no merit

to the appellant’s claim of ineffective assistance of counsel in the entry of his 2015

guilty plea to continuous sexual abuse of a child and fourth degree rape.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                              Justice